Citation Nr: 0335967	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia and schizoaffective disorder, to include 
consideration of entitlement to service connection for 
schizophrenia and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from May 1980 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia and schizoaffective disorder.


FINDINGS OF FACT

1.  In An August 1982 rating decision, entitlement to service 
connection for schizophrenia was denied.  The RO properly 
notified the veteran of that decision in September 1982, and 
he did not appeal it.  

2.  Since the August 1982 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for schizophrenia, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim, has been received.

3.  The veteran's claimed schizophrenia/schizoaffective 
disorder was not incurred during service or manifested to the 
required degree within the first post-service year.


CONCLUSIONS OF LAW

1.  The August 1982 RO decision denying service connection 
for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2003); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2003). 

2.  New and material evidence has been received, and the 
claim for service connection for schizophrenia is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001) (in effect for claims filed before August 29, 2001).

3.  The veteran's claimed schizophrenia/schizoaffective 
disorder was not incurred during service or within the first 
post-service year.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The final rules implementing the VCAA were published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate a claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified, by means of the 
discussions in the January 2002 rating notification, the 
November 2002 statement of the case and most recently in the 
July 2003 supplemental statement of the case, of the criteria 
for establishing service connection, the pertinent law and 
regulations, and the reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  

The veteran was also notified of the implementing provisions 
of the VCAA in the November 2002 Statement of the Case and 
prior to that, the RO issued a duty to assist letter in 
February 2001, informing him of who is responsible for 
producing evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's service medical records and VA 
treatment records, as well as his specifically identified 
private treatment records, are of record as available, as set 
forth below.  There is no indication of any additional and 
available relevant records that the RO has failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A recent medical examination was conducted in 
January 2003 and the requirements of the VCAA have been met.  

The Board notes that, in a recent decision, the United States 
Court of Appeals for the Federal Circuit invalidated a 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In the instant case, the veteran has had 
ample opportunity to present evidence in support of his 
claim, and has done so.  Moreover, in recent statements for 
the record signed by him in December 2002 and February 2003, 
the veteran indicated that he had no additional evidence to 
present.  

In view of the foregoing, the Board finds that the record is 
complete and that a remand for additional notification or 
development would serve no useful purpose and would serve 
only to delay a final decision in this matter.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 
supra.

II.  Factual Background

In June 1982, the veteran filed a service connection claim 
for a nervous condition, indicating that this condition began 
in 1980.  

The service records are negative for any psychiatric 
treatment or diagnosis of psychosis.  The May 1981 separation 
examination reflects that psychiatric evaluation was normal 
and that the veteran reported that he did not experience 
nervous trouble of any sort.  

In an August 1982 rating decision, the RO denied service 
connection for schizophrenia, reasoning that the service 
medical records were negative for treatment or observation of 
schizophrenia and there was no evidence of the post-service 
existence of schizophrenia or other chronic nervous 
condition.  In September 1982, the RO notified the veteran of 
the denial of the claim.

In January 1984, the veteran submitted additional evidence 
consisting of records from a county mental health center 
dated from 1982 to 1983.  The records showed that the veteran 
underwent an initial psychiatric evaluation in July 1982 at 
which time diagnoses of schizophrenia-paranoid type in early 
remission and schizoid personality disorder were made.  The 
veteran was treated for this condition and prescribed 
medication as shown by records dated throughout 1982 and 
1983.   

VA medical records received in April 1984 show that the 
veteran was hospitalized for psychiatric reasons in early 
June 1982 following symptoms of headaches and bizarre 
behavior.  At that time, diagnoses of generalized anxiety 
disorder and adjustment disorder (acute) with mixed emotional 
features, were made.   

In November 2000, the veteran requested that his claim for 
paranoid schizophrenia and schizoaffective disorder be 
reopened.  

In a statement from the veteran dated in February 2001, he 
reported that while he was in the military, he believed that 
someone laced his beer with an unknown drug, resulting in his 
erratic behavior.  He indicated that this event was never 
investigated.  

The veteran reported that he had received treatment for 
schizophrenia at a private hospital from July to September 
1981.  That hospital was contacted for records and in March 
2001, a reply was received indicating that the records for 
that timeframe were no longer available.   

Service department records received in October 2001, fail to 
show any treatment for or diagnosis of psychosis, but do 
reflect that the veteran had an alcohol problem, which led to 
disciplinary action and his ultimate discharge from service.  

In October 2002, the veteran presented a second statement to 
the effect that an unknown drug was placed in his drink on 
more than one occasion, resulting in bizarre behavior.  He 
reported that as his condition got worse, he discovered that 
this drug caused a permanent chemical imbalance that only 
psychiatric medicine could cure.  He also reported he 
received treatment at a private hospital a few months after 
his service discharge but the hospital no longer had records 
pertaining to his treatment.

In October 2002, a lay statement from the veteran's mother 
was received, attesting that he was hospitalized at a private 
hospital in May 1981 for treatment of severe psychological 
illness.  

A VA examination for mental disorders was conducted in 
January 2003.  Mental status examination revealed a past 
history of delusion and hallucination with no current 
findings of such.  An impression of paranoid schizophrenia in 
medical remission was made.  The examiner indicated that he 
was aware of the lay statement from the veteran's mother, but 
did not see evidence that the veteran had schizophrenia in 
service or within the first post-service year.  He explained 
that he saw no evidence on which to make that diagnosis at 
that time, based on a review of the records and the veteran's 
history.  

Private medical records dated in 1992 and 1993, and state 
hospital records dated in 1997 and 1998 document treatment 
for diagnoses of schizophrenia, schizoaffective disorder and 
alcohol abuse.  

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

In addition, service connection for psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen prior to that time.  

IV.  Analysis

New and Material

In the August 1982 decision, the RO determined that service 
connection for schizophrenia was not warranted, reasoning 
that this condition was not shown in service or diagnosed 
after service.  The veteran was notified of that decision in 
September 1982, and did not appeal.  The August 1982 rating 
action represents the most recent final decision regarding 
this claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103.  Accordingly, the Board must review the evidence 
submitted since the August 1982 decision in order to 
ascertain whether new and material evidence has been 
submitted.  

Essentially, the critical inquiry as to the claim is whether 
any evidence has been submitted bearing on the matters of 
whether the veteran has a post-service diagnosis of the 
claimed psychiatric condition, and if so, whether the 
evidence at least suggests the possibility that the condition 
was incurred in service or within the first post-service 
year.  Since the August 1982 rating decision, evidence 
bearing on these critical inquiries has been received.  
Specifically, the VA and private medical records dated in 
1982 and 1983, reflect that a psychiatric condition, 
schizophrenia, was diagnosed shortly after service, although 
more than a year after the veteran's discharge.  Medical 
evidence dated from 1992 to 1998 shows that the veteran 
continued to receive psychiatric treatment for conditions 
including schizophrenia and schizoaffective disorder.  This 
evidence is clearly new, and is also material in that it 
specifically addresses the matter under consideration.  
Accordingly, it is so significant that it must be considered 
in order to fairly decide the merits of the claim and the 
claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted. Once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  In this case, by letters of February 
2001 and May 2003 the RO requested records from the medical 
facilities listed by the veteran; the veteran also reported 
that some private records were no longer available.  By 
virtue of conducting a VA examination in January 2003, 
including obtaining an opinion as to the etiology and onset 
of the veteran's psychiatric disorder, the RO also already 
undertook additional evidentiary development with respect to 
the underlying service connection claim.  The veteran and his 
representative have been given an opportunity to review this 
evidence and respond to it and, accordingly, the Board 
believes that it may proceed with the adjudication of the 
claim on the merits.

Service Connection

The veteran primarily maintains that a psychiatric condition 
was incurred during service, and maintains that an unknown 
drug was placed in his drinks on more than one occasion, 
resulting in bizarre behavior and permanent chemical 
imbalance requiring psychiatric treatment and the need for 
medication.  In evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

The service separation examination was entirely negative for 
any findings, treatment or history of any psychiatric 
condition or psychosis, and no such treatment or diagnosis 
has been shown during the first post-service year.  In this 
regard, the Board is aware of the statement from the 
veteran's mother that he was hospitalized in May 1981 for 
treatment of severe psychological illness.  However, 
unfortunately these records, although requested, were 
unavailable, and therefore the nature of his treatment and 
diagnosis at that time, is unknown.  The evidence does 
reflect that the earliest psychiatric diagnosis was made in 
June 1982, a little more than a year after the veteran's 
discharge from service, at which time diagnoses of 
generalized anxiety disorder and adjustment disorder (acute) 
with mixed emotional features, were made.  The earliest 
documented diagnosis of psychosis, characterized as 
schizophrenia, was shown in July 1982.  Records dated from 
1992 to 1998, also show periodic treatment for conditions 
including schizophrenia and schizoaffective disorder.   

In this case, the Board finds the January 2003 VA examination 
report, which includes a diagnosis of the veteran's current 
mental status and squarely addresses the relationship between 
service and the veteran's post-service psychiatric condition, 
to be the most probative evidence of record.  Following a 
review of the record, recitation of the veteran's history and 
an examination, the examiner's impression was paranoid 
schizophrenia, in medical remission.  The examiner also 
provided an opinion, stating that he saw no evidence that the 
veteran had schizophrenia in service or within the year 
afterwards and that he saw no evidence upon which such a 
diagnosis could have been made "back then."  He further 
noted that he rendered this opinion being fully aware of the 
lay statement provided by the veteran's mother.  

The record contains no clinical evidence or medical opinion 
establishing an etiological relationship between the post-
service diagnosis of schizophrenia and service, or opinion 
dating the onset of the post-service diagnosis of any 
psychosis to service or to manifestations within the first 
post-service year.  Essentially, the only evidence which is 
supportive of the claim consists of the veteran's statements 
to the effect that a psychiatric condition had its onset 
during service.  To the extent that the veteran is offering 
his own medical opinion, the Board notes that the record does 
not indicate that he has any professional medical expertise.  
It is well settled that the resolution of issues that involve 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, require professional 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  The competent evidence of record does not 
indicate and the Board does not find that the veteran has the 
requisite medical expertise to render an opinion as to the 
etiology of his claimed psychiatric condition.

Furthermore, with respect to the veteran's allegations of his 
drinks being drugged during service, ultimately resulting in 
psychosis, there is simply no evidence supporting this 
contention.  The service records clearly indicate that the 
veteran experienced several alcohol related problems during 
service, with no mention of any drugging incident, either by 
the veteran at that time or as documented in those records.  
Post-service medical records do not even contain any 
reference to this allegation.  

Therefore, relying on the most probative evidence on file, 
the January 2003 VA examination report to the effect that 
schizophrenia was not incurred during service or manifested 
within the first post-service year, the Board finds that the 
veteran is not entitled to service connection.  The Board 
notes that the competent medical evidence of record is not in 
equipoise such as to warrant application of the benefit-of-
the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia 
and schizoaffective disorder.

Service connection for schizophrenia and schizoaffective 
disorder, is denied.


	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



